254 S.W.3d 894 (2008)
STATE of Missouri, Respondent,
v.
Lonnie C. BOND, Appellant.
No. WD 67405.
Missouri Court of Appeals, Western District.
June 3, 2008.
Lisa M. Kennedy, Jefferson City, MO, for Respondent.
Margaret Mueller Johnston, Columbia, MO, for Appellant.
Before JOSEPH M. ELLIS, Presiding Judge, LISA WHITE HARDWICK, Judge and JOSEPH P. DANDURAND, Judge.

ORDER
PER CURIAM.
Lonnie Bond appeals from his conviction in the Circuit Court of Clay County on one count of robbery in the second degree, § 569.030. Appellant contends that the trial court erred in denying his motion to suppress statements he made to the police during questioning. No jurisprudential purpose would be served by a published opinion; however, a memorandum setting forth the reasoning for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).